RENDERED: DECEMBER 18, 2020; 10:00 A.M.
                           NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                Court of Appeals

                                   NO. 2019-CA-0479-MR


FAIZ SALEHI                                                          APPELLANT



                       APPEAL FROM KNOX CIRCUIT COURT
v.                    HONORABLE STEPHEN M. JONES, JUDGE
                            ACTION NO. 18-CI-00177



HOMEIRA KANJOURI                                                       APPELLEE



                              OPINION
        AFFIRMING IN PART, REVERSING IN PART, AND REMANDING

                                         ** ** ** ** **

BEFORE: CALDWELL, MAZE, AND MCNEILL, JUDGES.

MCNEILL, JUDGE: Faiz Salehi (“Salehi”) appeals from the Knox Family Court’s

findings of fact, conclusions of law, judgment, and final decree dissolving his

marriage to Homeira Kanjouri (“Kanjouri”). Salehi argues the family court failed

to make adequate findings under CR1 52.01 concerning its division of property and


1
    Kentucky Rules of Civil Procedure.
failed to assign property pursuant to KRS2 403.190. After review, we reverse as to

the family court’s division of property and remand for further proceedings.

                                    I. Background

                Salehi and Kanjouri were married on March 8, 2011, in Las Vegas,

Nevada. The couple initially lived in Canada but moved to Kentucky in 2014

when Salehi was hired as a college professor. The parties separated on or about

July 28, 2017. On April 25, 2018, Salehi filed a verified petition for dissolution of

marriage in Knox Family Court requesting the court to dissolve the marriage and

divide the parties’ property.

                An evidentiary hearing was held on January 16, 2019. The testimony

was conflicting as to whether the parties acquired any real property during the

marriage. Salehi testified that Kanjouri owned two real estate properties in

Canada, one acquired during her first marriage and a condo during the time they

were dating, but was unsure whether the condo purchase was finalized before or

after the parties’ marriage. Kanjouri testified she bought and sold the condo before

the marriage. She also produced an alleged pre-nuptial contract dated March 2011

excluding the Canadian properties from marital property. Salehi disputed that he

signed the contract; however, the document was notarized.




2
    Kentucky Revised Statutes.

                                          -2-
              Salehi testified he wrote checks to Kanjouri to pay the mortgage of the

Canadian properties but was unsure what she did with the money. Salehi produced

photocopies of many canceled checks, including one from December 2011 for

$35,000.00.

              Salehi also testified concerning items of personal property he alleged

Kanjouri took from the home at the time of their separation, including: a dog, a

laptop computer, several USB drives, a mobile phone, suitcases, and a coin

collection, among other things. Salehi said most of the items were acquired prior

to the marriage. Kanjouri admitted to having the dog and an apartment key in her

possession but denied taking any of the other items.

              Following the hearing, the family court deferred making detailed

findings until reviewing the exhibits but found from the bench that the marriage

was irretrievably broken and granted the dissolution, restored Kanjouri’s maiden

name, and ordered that each of the parties keep the personal property in their

possession, as well as any debt, except for the items Salehi alleged were stolen.

The family court requested proposed findings as to real property, debts, retirement,

bank accounts, and the dog.

              On February 18, 2019, the family court entered a final decree

containing written findings of fact and conclusions of law. It found the parties did

not own any marital real estate and awarded the Canadian real estate to Kanjouri,


                                         -3-
finding that there was insufficient evidence of Salehi’s equity in the property. The

court also awarded each party their personal property in their possession, with the

dog being awarded to Kanjouri. It similarly awarded each party its respective

vehicles, bank accounts, and retirement accounts. This appeal followed.

                               II. Standard of Review

             An appellate court reviews a trial court’s factual findings for clear

error. CR 52.01. “If the trial judge’s findings of fact in the underlying action are

not clearly erroneous, i.e., are supported by substantial evidence, then the appellate

court’s role is confined to determining whether those facts support the trial judge’s

legal conclusion.” Barber v. Bradley, 505 S.W.3d 749, 754 (Ky. 2016) (citation

omitted). “[A]ppellate review of legal determinations and conclusions from a

bench trial is de novo.” Id. (citation omitted).

                                     III. Analysis

             At the outset, we note that Kanjouri did not file an appellee brief.

Pursuant to CR 76.12(8)(c):

              If the appellee’s brief has not been filed within the time
             allowed, the court may: (i) accept the appellant’s
             statement of the facts and issues as correct; (ii) reverse
             the judgment if appellant’s brief reasonably appears to
             sustain such action; or (iii) regard the appellee’s failure
             as a confession of error and reverse the judgment without
             considering the merits of the case.




                                          -4-
We have chosen to accept the appellant’s statement of the facts and agree that

Salehi’s brief justifies the reversal he seeks. Salehi argues the family court erred in

failing to make adequate findings pursuant to CR 52.01 regarding the marital or

nonmarital nature of the disputed property and failing to apply the factors in KRS

403.190 or identify the evidence it relied on in applying the factors in KRS

403.190. Salehi notes that the family court found the Canadian condo was

nonmartial property with no findings supporting its classification—despite Salehi’s

testimony that the condo purchase was finalized after the parties’ marriage.

Similarly, the court awarded the dog to Kanjouri without finding the dog was

marital or nonmarital property, nor findings explaining its division.

              CR 52.01 provides that in all actions tried upon the facts without a

jury, “the court shall find the facts specifically and state separately its conclusions

of law thereon. . . .” However, CR 52.04 states that a final judgment “shall not be

reversed or remanded because of the failure of the trial court to make a finding of

fact on an issue essential to the judgment” unless that omission has been brought to

the court’s attention by a written request for that finding or by a motion filed

within ten days of the entry of the judgment. Here, Salehi did not file a motion for

additional findings within ten days of the entry of judgment.

             Notwithstanding, “CR 52.01 requires that the judge engage in at least

a good faith effort at fact-finding and that the found facts be included in a written


                                          -5-
order. Failure to do so allows an appellate court to remand the case for findings,

even where the complaining party failed to bring the lack of specific findings to the

trial court’s attention.” Anderson v. Johnson, 350 S.W.3d 453, 458 (Ky. 2011).

             The family court’s order in this case contains very few findings of

fact to support its conclusions—falling short of the requirements of CR 52.01. “To

perform meaningful review of a trial court’s decision, this Court must be able to

fully understand the facts and evidence upon which the court relied. Without

specific findings, this Court ‘cannot discern the basis of the circuit court’s decision

and there can be no meaningful review[.]’” Patmon v. Hobbs, 495 S.W.3d 722,

728 (Ky. App. 2016) (quoting Kindred Nursing Centers Ltd. P’ship v. Sloan, 329
S.W.3d 347, 348 (Ky. App. 2010)).

             Further, “[t]o divide personal property in a divorce, the trial court is

obligated to follow the procedure set forth in KRS 403.190.” Barber, 505 S.W.3d

at 759. When dividing property in a divorce, a trial court is required to follow a

three-step process:

             (1) the trial court first characterizes each item of property
             as marital or nonmarital; (2) the trial court then assigns
             each party’s nonmarital property to that party; and (3)
             finally, the trial court equitably divides the marital
             property between the parties.




                                          -6-
Travis v. Travis, 59 S.W.3d 904, 909 (Ky. 2001) (footnotes omitted). The property

division statute, KRS 403.190(1), contains factors which the trial court must

consider for a division of marital property:

             (a) Contribution of each spouse to acquisition of the
             marital property, including contribution of a spouse as
             homemaker;

             (b) Value of the property set apart to each spouse;

             (c) Duration of the marriage; and

             (d) Economic circumstances of each spouse when the
             division of property is to become effective, including the
             desirability of awarding the family home or the right to
             live therein for reasonable periods to the spouse having
             custody of any children.

Ford v. Perkins, 382 S.W.3d 821, 824 (Ky. 2012) (quoting KRS 403.190(1)).

             The family court’s order contains no mention of the statutory factors

in KRS 403.190, no assessment of exactly which property is marital or nonmarital,

and no discussion of the evidence it relied upon in applying the factors. For

example, the family court awarded Kanjouri sole ownership of the dog, but there is

no finding the dog is marital or nonmarital property, nor reasoning why the dog

was awarded to Kanjouri when Salehi testified he purchased the dog during the

marriage. There is simply no analysis why any of the property was divided the

way it was. A trial court errs when it “fail[s] to make sufficient findings




                                         -7-
under KRS 403.190 prior to dividing” assets in a divorce. Ford, 382 S.W.3d at

825.

             In Ford, the Kentucky Supreme Court addressed a similar situation

concerning a trial court’s division of an individual retirement account (IRA). The

trial court found the IRA was marital property and divided the account equally

between the parties. On appeal, the Court of Appeals affirmed the trial court’s

finding that the account was marital property but remanded to the trial court with

instructions to award 100 percent of the account to the husband, because there was

no evidence the wife contributed to the account.

             On discretionary review, the wife argued that the Court of Appeals

erred in awarding 100 percent of the IRA to the husband without applying the

factors in KRS 403.190 or identifying the evidence it relied on in applying the

factors. The Supreme Court agreed, holding:

             Clearly, the trial court failed to make sufficient findings
             under KRS 403.190 prior to dividing the retirement
             account. The provisions of KRS 403.190(1) as to the
             division of marital property require that the trial court
             divide the property of the parties in just proportions and
             consider all relevant factors. CR 52.01 requires a trial
             court to “find the facts specifically and state separately its
             conclusions of law thereon and render an appropriate
             judgment . . . .” The trial court has not met the
             requirements of CR 52.01 and, therefore, we cannot
             determine if the requirements of KRS 403.190(1) are
             met. Having found that the trial court’s findings of fact
             were insufficient, the Court of Appeals should have
             remanded the matter for further proceedings. See,

                                          -8-
             e.g., Brosick v. Brosick, 974 S.W.2d 498, 503 (Ky. App.
             1998). On remand the trial court is instructed to conduct
             additional fact-finding in order to consider the other
             relevant factors under KRS 403.190.

Ford, 382 S.W.3d at 825.

             Similarly, here the family court’s order lacks sufficient findings

supporting its rationale, preventing meaningful review. The findings of fact are

mostly conclusions concerning the division of property, while the conclusions of

law are a single paragraph concerning the court’s jurisdiction and stating the

marriage should be dissolved. While admittedly the parties’ assets were not

plentiful nor the division complex, a trial court is obligated to make findings on the

marital or nonmarital nature of property in dispute and make a just division of the

couple’s marital property by considering all relevant factors, including those listed

in KRS 403.190(1). See Barber, 505 S.W.3d at 760-61.

             On remand, the family court is instructed to make detailed findings of

fact and conclusions of law concerning the marital and nonmarital nature of the

property, including the disputed property, and make a just division of the property

by considering all relevant factors under KRS 403.190.

                                  IV. Conclusion

             For the foregoing reasons, we affirm the judgment of dissolution of

marriage entered by the Knox Family Court on February 18, 2019, but reverse

those portions of the judgment concerning division of assets, and remand for a

                                         -9-
hearing for the family court to receive evidence for the record. Thereafter, the

family court shall enter an amended judgment containing explicit findings of fact

and conclusions of law supporting its decisions on asset division with appropriate

consideration of the factors outlined in KRS 403.190.


             ALL CONCUR.



BRIEF FOR APPELLANT:                      NO BRIEF FILED FOR APPELLEE

Danny Lee Lunsford, Jr.
Harlan, Kentucky




                                        -10-